Shaw, C. J.
It is quite clear, we think, that the $325, advanced by the plaintiff, cannot be recovered of the defendant. Three hundred of it was paid to the company and not to Smith, to enable the plaintiff to become a member, which he did in his own name. The $25 was paid Smith, in part consideration of his executory agreement to go to California. Smith’s agreement with Goodell was special, to go to California, as Goodell’s substitute, to work in that company. He did go to California, and worked as long as the association remained in existence. We are of opinion that no breach of that agreement is either alleged or proved. No agreement to work in California, independent of the association, is averred; if there was any such contract, it should have been alleged and proved.
The agreement between these parties being in writing, the admissions of the defendant, as to its effect were rightly rejected. If they varied the terms, they were not competent; if they did not, they were immaterial.
Exceptions overruled.